NUMBER
13-10-00382-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

 

 
BRODERICK SMITH,                                                                       Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                  Appellee.
 

 
                              On
Appeal from the 94th District Court 
                                        of
Nueces County, Texas.
 

 
                               MEMORANDUM
OPINION
 
              Before Chief Justice Valdez and Justices Rodriguez and Vela
Memorandum Opinion
Per Curiam
 
Appellant,
Broderick Smith, attempts to appeal a conviction for graffiti.  The trial court
has certified that Athe defendant has waived the right of
appeal.@  See Tex. R. App. P. 25.2(a)(2).




On
July 26, 2010, this Court notified appellant=s
counsel of the trial court=s certification and ordered counsel
to: (1) review the record; (2) determine whether appellant has a right to
appeal; and (3) forward to this Court, by letter, counsel=s findings as to whether appellant has a right to appeal,
or, alternatively, advise this Court as to the existence of any amended
certification.
On
September 7, 2010, counsel filed a letter brief with this Court.  Counsel=s response does not establish:  (1) that the
certification currently on file with this Court is incorrect, or (2) that
appellant otherwise has a right to appeal.  
The
Texas Rules of Appellate Procedure provide that an appeal must be dismissed if
the trial court=s certification does not show that the
defendant has the right of appeal.  Tex.
R. App. P. 25.2(d); see Tex.
R. App. P. 37.1, 44.3, 44.4.  Accordingly, this appeal is DISMISSED.  
 
PER
CURIAM
 
Do not publish.
See Tex. R. App. P.
47.2(b).
Delivered and filed the 
16th day of September, 2010.